                                                                    CLERK'S OFFICE U.S.DISX Cœ R'
                                                                                                r
                                                                           AT ROANOKE,VA
                                                                                 FILFD

                                                                             MAï 3 12219
                       IN TllE U NITED STA TES DISTRJCT COU RT          JU    C UDLEX CL RK
                       FOR TIIE W MSTERN DISTM CT OFVIRGN A            BY:
                                  ROAN OKE DIVISION


TERRY C.BR AD LEY ,
                                                CivilAction No.7:19CV00359
      Plaintil
                                                M EM ORANDUM OPIM ON

                                                By:Hon.Glen E.Conrad
L.L.SN ID OW ,etal.,                            SeniorUnited StatesDistrictJudge

      Defendants.


      Terry C.Bradley,proceeding pro K ,comm enced this action by Gling a form complaint
                                         .




againsttheVirgirliaTech PoliceDepartm entandtwoindividualdefendants. 'l'heplaintiffhasnot

paidthefling feebutwillbegrànted leaveto proceedLqformapaupedsforpurposesofiitial
review ofhercomplaint. Forthe following reasons,the courtconcludesthatthe case mustbe

dismissedforfailtlretostateaclaim,ptlrsuantto28U.S.C.b1915(e)(2)(B)(ii).
                                         Backzround

      The following facm alallegationsare taken 9om the complaintand the attached exhibits.

SeeGoinesv.Valley Cmty.Servs.Bd.,822 F.3d 159,166(4th Cir.2016)(noting.
                                                                      thatthecourt
                                     '
                 o
may considerexhlbitstoacomplaintinassessingitssux ciency).
      ln 2001, Bradley worked in the bookstore at Virgirlia Polytechnic Instimte and State

University (ççvirginiaTech''). 0n October22,2001,thedirectorofthebookstorecontactedthe
VirginiaTech PoliceDepartm entandreportedthatBradleyhadadm itted to takingm oney9om the

store by crediting m erchandise retgrns to herpersonalchedk card. Based on the inform ation
                                                             'p
provided,SergeantL.L.Srlidow and OfficerF.M .M iano Elallegedly obtained a valid warrantto

nrrestthe plaintifll'' Com pl.4,Dkt.No.2. How ever,the plaintiffclaim sthatRno valid nrrest
warrantwasobtained,''and thatwhatwasidentified as an arrestwan'
                                                              antwasactually aVirginia

Uniform Sllmmons. J#=;seealsoCompl.Ex.1,Dkt.No.2-1.
       On January 23, 2002, a grand jury returned an indic% ent charging Bradley with
embezzlement. M ontgom ery ColmtyCircuitCourtrecordsindicatethatBradley enteredapleaof

guiltyonM arch 8,2002,and thatthepresidingjudgeimposedatk ee-yearsuspendedsentence,
threeyearsofsupervisedprobation,and a fine and feestotaling $855.00. Bradley signed aform
acknowledging herconditionsofprobation on M arch 18,2002.

       Approximatelyfifteenyearslater,Bradleyappliedforajobwithapublicschoolsystem in
North Carolina. A bactgrolmd check revealedthatBradley had apriorfelonyconvictionfor
embezzlem ent. Asaresultofthe conviction,theschoolsystem declined to hireBradley.

       Bradley subsequently filed apetition requesting exptmgem entoftherecordsrelated tothe

embezzlement charge. The petition was denied by the Circuit Court on April 5,2018. A

subsequentpetition forappealwasderlied bythe Suprem eCourtofVirginiaon February4,2019.

       OnM ay 9,2019,Bradleyfiledtheinstantaction under42U.S.C.j1983againstSrlidow,
M iano,and theVirg
                 'inia Tech PoliceDepartment.* Bradley claim sthatthe defendantsviolated

hir constitutionalrightsto equalprotection and dueprocessby arresting herçsbased on falsifed

docllmentation''and ççrepresenting such asa valid wr ant'' Compl.at4. Sheseeksto recover

monetarydamagesintheamotmtof$123,000,000. J#.at5.
                                        Standard ofR eview

       Under28U.S.C.j1915(e),whichgovernsLq formapauperisproceedings,thecourthasa
mandatorydu
          'ty to screen irlitialflings. ErilineCo.S.A.v.Johnson,440F.3d648,656-57(4th
Cir.2006). Thécourtmustdismissacasedsatanytime''ifthecourtdeterminesthatthecomplaint
çifailsto state a claim on which reliefmay be granted.'' 28 U.S.C.j 1915(e)(2)(B)(ii). The
       #Thisisthethird action Bradley hasfiled regarding the same facm alallegations.
standardsforreviewingacomplaintfordismissaltmderj 1915(e)(2)(B)(ii)arethesnmeasthose
which apply when a defendant m oves for dismissal tm der Federal Rule of Civil Procedure

12(b)(6). De'Lonta v.Ancelone,330 F.3d 630,633 (4th Cir.2003). Thus,in reviewing a
complainttmderthisstatute,thecourtmustacceptallwell-pleaded factualallegationsastrueand

view the complaintin the lightm ostfavorable to the plaintiffs. Philips,572 F.3d at 180. To

survivedism issalforfailuretostateaclaim ,acom plaintmustcontainsuftk ientfactualallegations
                  .




Sito raisearighttoreliefabovethespeculativelevel''and Sçto stateaclaim toreliefthatisplausible

onitsface.'' BellAtl.Corp.v.Twombly,550U.S.544,555,570(2007);seealsoJonesv.Bock,
549U.S.199,215(2007)(çGA complaintissubjectto dismissalforfailureto stateaclaim ifthe
allegations,talcen as tnze,show the plaintiff is not entitled to relief. If the allegations,for

exnmple,show thatreliefisbarredbytheapplicablestamteoflimitations,thecomplaintissubject
to(j,
    .
    ISIAII
         .SSaj....,,).
                                          D iscussion

       Asindicated above,Bradley filed a form complaintdesignated forpro K plaintiffswho
                                                                              .




Wishtopm sueaclaim tmder42U.S.C.j 1983. Section 1983providesacauseofactionagainst
any person who,undercolorofstate law,causesthedeprivation ofanotherperson'srightsunder

theConstimtion orlawsoftheUnitedStates. 42U.S.C.j 1983. Forthefollowingreasons,the
courtconcludesthattheplaintiffscomplaintfailstostateaplausibleclaim tmderj 1983against
any ofthennm ed defendants.

       1.      C laim saeainsttheV ireinia T ech Police D epartm ent

       To state a claiin under j 1983,a plaintiffmustnnme a defendantwho qualifies as a
çsperson''w'
           itlzin the m eaning ofthe statm e. Itis well-settled thatç1a state isnota dpeison'for

purposesofdetenniningwho can besued tmderj 1983.'' Va.OflkeforProt.& Advocacy v.
Reinhard,405F.3d 1.
                  85,189(4th Cir.2005)(citingW illv.M ich.Dep'tofStatePolice,491U.S.
58,71(1989). Thesnmeistnzeforstateentities. Seeid.(apeeingthat$çastateagency...isnot
a Sperson'within the meaning of the statute'). Consequently,Virginia Tech and its police
deparM ent,asstateentities,tçclearly falll)outsidethescopeofaçperson'forj 1983purposes.''
Zhao v.Va.Polytechnic Inst.& StateUniv.,No.7:18-cv-00189,2018 U.S.Dist.LEXIS 177991,

at *8 (W .D.Va.Oct. 16,2018). The plaintiffs claims againstthe Virginia Tech Police
Departmentarethereforesubjecttodismissal.
       II.    C laim sazainstSnidow and M iano

       Although state officerssued in theirindividualcapacitiesare Stpersons''subjectto suit
underj1983,Haferv.M elo,502U.S.21,22(1991),thecourtconcludesthatthecomplaintfailsto
stateaplausible dueprocessorequalprotection claim againstSnidow andM iano. AstheUnited

StatesCourtofAppealsforthe Fötlrth Circuithasexplained,Ssthe Due ProcessClauseisnotthe

properlensthrough which toevaluate1aw enforcem ent'spretl'ialmissteps.'' Safarv.Tirmle,859

F.3d 241,245 (4th Cir.2017). Sçcompared tothemoregeneralized notion ofdueprocess,the
Folll'th Am endment provides an explicit texmal sotlrce of constimtional protection against

unreasonabie seizllmesand arrests,and definesthe pxocessthatis due forseivm es ofpersonsor

Property in criminalcases.'' J.I.
                                L (intemalquotation marksand alterationsomitted). Thus,the
aqsessmentofanallegedlytmconstttmionalarresiiscontrolledbytheFourthAmendment. J4           .-..




       tsr
         l-he Fourth Am endm entprohibits law enforcem entofscers f'
                                                                   rom making tmreasonable

seizlzres, and the seizure of an in'dividual effected without probable cause is llnreasonable.''

Brooksv.CitvofW inston-salem,85F.3d 178,183(4th Cir.1996)(citingGrahnm v.Colmor,490
U.S.386,396-97 (1989:. Thus,to statea claim forfalsearresttmderj 1983,aplaintiffmust
dem onstratethatshe'Wasarrested withoutprobablecauseto believe thata crim ehadbeen orwas
                                 .
being committed. Sohversv.City ofCharlotte,659 F.App'x 738,739 (4th Cir.2016)(citing
Streetv.Stlrdykw 492.F.2d368,372-73(4thCir.1974)).
      In this case,the plaintiffdoes notassert,much lessplausibly demonstrate,thatshe was

anzsted withoutprobablecause. Instead,Bradley claim sthatherarrestwasnotm adepursuantto

a valid arrestwarrant. As indicated above,however,ççltqhe Fourth Amendment prohibits
çunreasonablesearchesand seizures,notwarrantlessones.'' Gravesv.M ahoningCnty.,821F.3d

772,775(6thCir.2016)(internalcitationsomitted). Consequently,theplaintifftfmaynotprevail
merelybyshowingthat(shewasjarrestedwithadefectivewarrant;gsheqmustshow that(shewasj
unreas'
      onably seized.'' JZ (emphasisinoriginal). W ithoutfactsdemonstratingthattheplaintiff

wasarrestedwithoutprobablecause,theplaintiffGicannotstateaFourthAmendmentj1983claim
againstanyone.'' Id.at776;
                         'seealso Robinson v.CityofSouth Charleston,662 F.App'x 216,221

(4thCir.2016)(notingthatStprobablecauseissuffkienttojustifyapublicarrestundertheFourth
Am endment,regardless ofthe validity of the arrestwarrants obtained by the ox cers or any

delkienciesin the affidavitssupporting them'')(citing Graves,supra). Forthese reasons,the
courtconcludesthatthecomplaintfailsto stateaplausibleclaim tmdertheFourth Amendm ent.

       The courtlikewise concludesthatthe com plaintfailsto state aplausible claim tmderthe

Equ:lProtection Clauseofthe Fourtienth Am endment. Thecomplaintmerely referencesçGequal

pfotection tmderthelaw''withoutproviding any furtherfactualenhancem ent. Such aconclusory

assertion isinsuffk ientto state a claim upon which reliefcan be granted. See Vista-œ aphics.

Inc.v.Va.Dep'tofTransp.,682 F.App'x 231,237 (4th Cir.2017)(holdingthattheplaintiY s
ççsinglepassingreferencein theircomplainttotheEqualProtection Clause''wasinsufficienttmder
                                                                                         .




Iqbal).
      Additionally,itis clearfrom theplaintiffscomplaintthatherclaim sareuntim ely. The

statute oflimitationsforconstitutionalclaimstmderj 1983isborrowedfrom the fonlm state's
personalinjurystatute. SeeW ilsonv.Garcia,471U.S.261,276(1985). Virgiiahasatwo-year
statute of limitations forpersqnalinjury actions.
                                                ' Va.Code j 8.01-243(A). Accordingly,a
plaintiffseekingtobringacivilrightsactiontmderj1983inVirgirliamustdosowitllintwoyears
afterthecause ofaction accrues.

       Thequestion ofwhen acause ofaction accruestmderj 1983 isan issue offederallaw.
W allacev.Kato,549U.S.384,388(2007);Nasim v.W arden.Md.HouseofCom ,64F.3d 951,
955 (4th Cir.1995) (en banc). Underfederallaw,accrualoccurs Eçwhen the plaintiffhas a
complete and presentcause ofaction,thatis,when theplaintiff can 5le suitand obtain relief.''

W allace,549 U.S.at388 (internalquotation marksomitted). Applying theseprinciple,courts
haveheldthatclaim srelatedtoan arrestaccnzeatthetimeofthearrest. SeeW allace,549U.S.at

388;seealsoRosev.Bartle,871F.2d 331,350 (3d Cir.1989)(observing thatç$a section 1983
claim forfalse arrestaccrues on thedate ofthe arrest,asdoesa section 1983 claim forabuse of

process,becauseonthatdateaplaintiffwouldhavereasontoknow oftheinjurywhichthosetwo
tortsencompass'');Fox v.Desoto,489F.3d227,233 (6thCir.2007)(concludingthatclaimsfor
wrongfulm estand the use ofexcessive force in effectuating mlarrestaccrue atthe time ofthe

arrest);Castaphenyv.W .Va.StatePolice,No.2:10-cv-00735,2011U.S.Dist.LEXiS 607,at*15
(S.D.W .Va.Jan.3,2011)(holdinjthattheplaintiY sclaimsforviolationsofdueprocessand
equalprotection accnled uptoandthrough hisarreston June8,2006,and thatthetwo-yearstatute

oflimitationsexpirednolaterthanJune8,2008). Thisistnzeççeventhoughthefullextentofthe
injury isnitthen known orprediitable.'' W allace,549 U.S.at391 (intem alquotation marks
omitted). ttW ereitothem ise,thestatutewouldbegintonm onlyafteraplaintiffbecnmesatisfed
that(she)hadbeenhnrmedenough,placingthesupposedstatuteofreposeinthesolehandsofthe
party seekingrelief-'' Id.

       In this case,the record reveals that Bradley was arrested in 2001,and that she was

convicted and sentenced in 2002. Thus,any claimsrelated to herarrestaccrued wellmorethan

two yearsbefore the ihstantaction wasfiled. BecauseBradley did notfile suituntil2019,her

claim s are untim ely.

                                       Conclusion

       Forthereasonsstated,thecourtwillgranttheplaintiY smotion forleaveto proceedLq
formapauperis. However,hercomplaintwillbedismissedptlrsuantto j 1915(e)(2)(B)(ii).
       The Clerk isdirected to send copies ofthismem orandllm opinion and theaccompanying

orderto theplaintiff.

       DATED :This31stday ofM ay,2019.



                                               /s/Glen E.Conrad
                                               SeniorUited StatesDistdctJudge
